I concur with the results reached by Justice WOLFE. The law which is determinative of this case is not in dispute. The creation, elimination and abolition of offices are legislative *Page 16 
functions. In the performance of such functions the legislature may incidently terminate the unexpired term of an incumbent officer, but the legislature may not purportedly abolish an office, and then recreate the same office by a different name, and thereby terminate the unexpired term of an officer. The creation of officers and their removal from office is an executive function. The courts look to the substance of such legislative acts rather than the name by which such acts are designated. On the other hand, where the legislature makes changes in an office of sufficient moment to sustain a finding of the legislative intent to abolish the office affected and incidentally outs the incumbent, even though it does not expressly abolish the office still such actions are a legislative function and are valid. The court in each case looks to the substance of such acts rather than what they purport to be. The determining factor is whether the change in a governmental office or agency is real and substantial and goes to its basic structure and is not merely colorable.
There is no dispute as to the facts of this case. The Governor recommended the "elimination of scores of boards, commissions, departments, and other official agencies * * * the classification of the state's activities into as few units as possible * * * and that the functions of the state be assigned to newly created departments." The legislature undoubtedly intended to, and thought it was following the Governor's recommendations. Both the Governor and the legislature were conscientiously attempting a comprehensive plan of reorganization of the various governmental agencies, in the interest of efficiency and economy.
So the question is whether in its reorganization the legislature has made such changes in the basic structure of the office of members of the State Road Commission previously held by relators as to evidence an intent to abolish that office, as it then existed.
The legislature by Chap. 9 of the First Special Session Laws of 1941 created the Department of Engineering, placing *Page 17 
it under the Engineering Commission, to be composed of three members to be appointed by the Governor. By Sec. 12, it provided that the Engineering Commission or its members shall perform the functions heretofore performed by the State Road Commission, and that within the Engineering Commission the Utah State Building Board should perform the functions heretofore performed by the Utah State Building Commission.
By Chapter 13 it amended the law relating to the State Road Commission by providing that the members of the Engineering Commission shall serve as members of the State Road Commission; and provided that the terms of office of the heretofore appointed members of the State Road Commission shall terminate when the members of the State Road Commission shall have been appointed and qualified.
By Chapter 4 it amended the law pertaining to the Building Commission by providing that the members of the Engineering Commission shall serve as the Utah State Building Board, and for the termination of the terms of office of the present members upon the appointment and qualification of the members of the Commission of Engineering. Prior to these amendments there had been five members of the Utah State Building Commission appointed by the Governor, who acted without pay except for expenses.
Thus the membership of these two commissions, which had previously consisted of eight persons, was consolidated into one with a membership of only three persons. In order to do this it was absolutely necessary to terminate the terms of office of five persons. In so doing the legislature of necessity evidenced an intention to abolish at least five offices, as they previously existed. From the fact that a new commission was formed to perform all these functions, and all the terms of office of all members of these commissions were expressly terminated, under the facts here existing there was evidenced an intent to abolish all of the offices held by the eight members of these two commissions and *Page 18 
to substitute therefor one commission to exercise the functions which had previously been exercised by both commissions. Thus the function performed was a legislative one, and the termination of relator's terms of office was merely incidental thereto.